DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the water column " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the seafloor " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20180003691 A1
N'Guessan et al. hereinafter N'Guessan
US 20060154306 A1
Kotlar et al. hereinafter Kotlar
WO 2007106244 A2
LI et al. hereinafter LI
WO 2013071186 A1
POTTORF et al. hereinafter POTTORF


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over N'Guessan in view of Kotlar.
With respect to claim 1, N'Guessan discloses a method of determining whether a hydrocarbon seep is in fluid communication with a hydrocarbon reservoir (Abstract: A method of identifying hydrocarbon seeps that are connected to hydrocarbon reservoirs) comprising: 
(a) obtaining a field sample near the hydrocarbon seep (¶[0015] discloses obtaining one or more samples near a hydrocarbon seep); 
(b) extracting one or more of proteins or nucleic acids from the field sample (¶[0016] discloses extracting nucleic acids from the sample); 
(c) analyzing the extracted proteins or nucleic acids (¶[0016] discloses the sample may be processed to extract the nucleic acids from the sample, then amplified and/or sequenced. The amplified/sequenced nucleic acids are then analyzed) to identify thermophiles within the field sample that exhibit signatures that are indicative of a cold-shock response (¶[0058] discloses by analyzing the microbial signature of the sample from a hydrocarbon seep, one can infer that certain conditions exist in the subsurface reservoir. In particular, the presence of microbes the can survive at extreme conditions can be used as a tracer to identify hydrocarbon seeps connected to reservoirs); 
 (e) determining that the hydrocarbon seep is in fluid communication with the hydrocarbon reservoir  (¶[0017] discloses the signature can then be used to identify that the hydrocarbon seep is connected to a hydrocarbon reservoir);
N'Guessan discloses signatures of one or more microorganisms can be used to identify that the hydrocarbon seep is connected to a hydrocarbon reservoir. Further, the signature can be used to identify the hydrocarbon reservoir as having a temperature of between 30°C and 105°C.
N'Guessan is silent about using analyzing the cold-shock response thermophiles identified in step (c) to identify signatures that are indicative of hydrocarbon reservoir species. 
Kotlar invention related to identifying and monitoring sources of hydrocarbon discloses using genotypic analysis of a sample for the presence of thermophilic or extremophilic microorganisms and comparing the biological profile of the sample to those from reference samples and using the comparison of the biological profile of the sample with the reference sample to determine the type of oil, quality of oil, gas/oil ratio, depth, or migration route of the sample (¶0015-0017).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N'Guessan with the teachings of Kotlar in order for N'Guessan’s invention to use thermophilic or extremophilic microorganisms as disclosed in Kotlar invention for the predicable benefit of  analyzing the microbial signature of the sample from a hydrocarbon seep, as a result one can infer that certain conditions exist in the subsurface reservoir.  
With respect to claim 2, N'Guessan and Kotlar disclose the method of claim 1 above. N'Guessan further discloses the hydrocarbon seep is a subsea seep (FIGS. 2A to 2D illustrate different types of seafloor hydrocarbon seeps).
With respect to claim 3, N'Guessan and Kotlar disclose the method of claim 2 above. N'Guessan further discloses the field sample is obtained from the water column near the hydrocarbon seep (¶[0068] discloses a sample is collected from the water column associated with a hydrocarbon seep).
With respect to claim 4, N'Guessan and Kotlar disclose the method of claim 1 above. N'Guessan further discloses the field sample is a sediment sample obtained from the seafloor near the hydrocarbon seep (¶[0068] discloses a sample is collected from the sediment near a hydrocarbon seep).
With respect to claim 5, N'Guessan and Kotlar disclose the method of claim 1 above. N'Guessan further discloses the field sample is obtained from a location that is within a radius of 10 meters from a center of a location where the hydrocarbon seep is emanating from earth's surface (¶[0068] discloses the sample may be taken within a radius of 10 meters from the center of the location where the seep is emanating from the seafloor).
With respect to claim 6, N'Guessan and Kotlar disclose the method of claim 1 above. N'Guessan further discloses the field sample is obtained from a location that is within a radius of 3 meters from a center of a location where the hydrocarbon seep is emanating from earth's surface (¶[0068] discloses the sample may be taken within a radius of 3 meters from the center of the location where the seep is emanating from the seafloor).
With respect to claim 7, N'Guessan and Kotlar disclose the method of claim 1 above. N'Guessan further discloses the cold-shock response thermophiles are analyzed to identify nucleic acid signatures that are indicative of organisms from the genus Thermotoga (¶[0072] discloses at block 308, the sequenced nucleic acids are analyzed for genetic markers that indicate the presence of Thermotoga).
With respect to claim 8, N'Guessan and Kotlar disclose the method of claim 1 above. N'Guessan further discloses the nucleic acid analysis comprises one or more of DNA analysis. RNA analysis, and metagenomics (¶[0070] discloses samples may undergo DNA analysis, RNA analysis, metagenomics).
With respect to claim 9, N'Guessan and Kotlar disclose the method of claim 1 above. N'Guessan further discloses the protein analysis includes proteomics (¶[0070] discloses the samples may undergo proteomics).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over N'Guessan and Kotlar as applied to claim 1 above, and further in view of LI.
With respect to claim 10, N'Guessan and Kotlar disclose the method of claim 1 above. N'Guessan further discloses the steps a-e are performed for multiple seeps, and the method further comprises: 
(a) determining multiple paths of fluid communication between the reservoir and earth's surface (¶[0059] discloses hydrocarbons can escape from the reservoir and migrate toward the surface (shown in FIG. 1 as a seafloor 108) through a variety of pathways, such as faults 110 or fracture zones 111); 
N'Guessan discloses updating a geologic model based on the determined presence of the hydrocarbon reservoir and properties of the hydrocarbon reservoir. 
N'Guessan is silent about including the paths in a geologic model; generating a subsurface image from the geologic model; and causing a well to be drilled at a location derived from the geologic model.
LI invention related to petroleum reservoir characterization and geologic/reservoir modeling discloses including the paths in a geologic model (¶[0055] discloses a fluid travel time model is defined as the flow network model that contains fluid travel times from a given well to each of the nodes in the flow network model); 
generating a subsurface image from the geologic model (at least Figs. 16A-16B illustrate different diagrams utilized to provide local reservoir connectivity measures); and
causing a well to be drilled at a location derived from the geologic model (¶[0013] discloses constructing fluid travel time models from a reservoir model; calculating reservoir connectivity measures from the fluid travel time models; analyzing the reservoir connectivity measures to determine a location for at least one well; drilling the at least one well based on the analysis).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N'Guessan with the teachings of LI so that N'Guessan invention will use the geological modeling to drill a hydrocarbon well as disclosed in LI’s invention for the predictable benefit of controlling hydrocarbon production efficiency and ultimate recovery. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over N'Guessan and Kotlar and further in view of Knight.
With respect to claim 11, N'Guessan and Kotlar disclose a method of determining whether a hydrocarbon seep is in fluid communication with a hydrocarbon reservoir as disclosed in claim 1. The combination of N'Guessan and Kotlar is silent about taking sample near a pipe and determining that the pipeline is leaking.
Knight invention related to monitoring, analyzing, planning and controlling the exploration and production of natural resource discloses the monitoring and prediction of leaks in pipelines (including gathering lines). Microbial analysis and predictive modeling provide a new avenue for monitoring and predicting the formation of costly oil leaks in pipeline infrastructure (¶0486).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N'Guessan with the teachings of Knight so that N'Guessan’s invention can be used to monitor leak in a pipeline for the predicable benefit of preventing the formation of potentially damaging and costly leaks within pipeline infrastructure.       
     Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over N'Guessan and Kotlar and Knight. As applied to claim 11 and further in view of POTTORE.
With respect to claim 12, N'Guessan, Kotlar and Knight disclose the method of claim 11 above. The combination of N'Guessan, Kotlar and Knight is silent about wherein steps (a)-(e) are performed by an autonomous underwater vehicle including an automatic sample collection and analysis device.
POTTORF invention related to the field of hydrocarbon exploration discloses steps (a)-(e) are performed by an autonomous underwater vehicle including an automatic sample collection and analysis device (Figure 3 is a flow chart for using remote sensing along with underwater vehicle (UV) to perform hydrocarbon exploration).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N'Guessan with the teachings of POTTORF so that N'Guessan invention will use an underwater vehicle as disclosed in POTTORF invention for the predicable benefit of navigating the UV within the body of water in order to monitor the body of water with measurement components associated with the UV to collect measurement data.         
With respect to claim 13, N'Guessan, Kotlar and Knight disclose the method of claim 11 above. N'Guessan further discloses generating, with a computer, a map of relative amounts of cold-shock response markers for various underwater locations (¶[0038] discloses hydrocarbon exploration includes acquiring measurement data, modeling of the measurement data to form subsurface models, and determining the likely locations for hydrocarbon reservoirs within the subsurface). However, N'Guessan as modified by Kotlar and Knight is silent about wherein step (a) is performed by an underwater vehicle, and the method further comprises: (a) collecting a plurality of samples along the pipeline with the underwater vehicle.
POTTORF invention related to the field of hydrocarbon exploration discloses step (a) is performed by an underwater vehicle, and the method further comprises: (a) collecting a plurality of samples along the pipeline with the underwater vehicle(¶[0012] discloses the method includes navigating the UV within the body of water; monitoring the body of water with measurement components associated with the UV to collect measurement data. The collected data from the UV is used to determine whether hydrocarbons are present and at the location).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N'Guessan with the teachings of POTTORF so that N'Guessan invention will use an underwater vehicle as disclosed in POTTORF invention for the predicable benefit of navigating the UV within the body of water in order to monitor the body of water with measurement components associated with the UV to collect measurement data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861       

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861